Exhibit 10.10

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

On April 25, 2011, the Compensation & Organization Committee of the Board of
Directors approved annual base salaries for executive management effective
May 1, 2011, increasing the salaries for the named executive officers other than
Mr. Surma, whose salary remains the same:

 

J. P. Surma

   $ 1,260,000   

G. R. Haggerty

   $ 609,000   

J. D. Garraux

   $ 560,000   

G. F. Babcoke

   $ 525,000   

The named executive officers listed above are also provided the following
perquisites: limited personal use of corporate aircraft and automobiles; dining
privileges; club memberships; financial planning and tax preparation services;
parking expenses; company-paid physicals; personal use of corporate properties;
use of sports and entertainment tickets, matching contributions to charities;
foreign service premiums, relocation expenses; and, in the case of executives on
foreign assignment, the services of a driver, security, housing and utility
benefits, foreign service cost of living adjustment and allowances for
communications and home leave. Additionally, there are tax gross ups and
reimbursements associated with foreign service.